The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     January 23, 2015

                                   No. 04-14-00814-CR

                                 Jacob Randall SONGER,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                   From the County Court at Law, Kendall County, Texas
                               Trial Court No. 13-272-CR
                        Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       The Clerk’s Notification of Late Record is hereby GRANTED. The clerk’s record is due
February 2, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court